      Case 2:19-cv-00173-MHT-JTA Document 27 Filed 04/15/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHARLES MAY,                            )
                                        )
       Plaintiff,                       )
                                        )        CIVIL ACTION NO.
       v.                               )          2:19cv173-MHT
                                        )               (WO)
CITY OF UNION SPRINGS,                  )
                                        )
       Defendant.                       )

                                 JUDGMENT

       In accordance with the opinion entered today, it is

the    ORDER,     JUDGMENT,       and       DECREE     of     the     court     as

follows:

       (1) Defendant City of Union Springs’ motion for

summary judgment (Doc. 18) is granted.

       (2) Judgment is entered in favor of defendant City

of    Union   Springs     and   against        plaintiff       Charles        May,

with    plaintiff       Charles     May       taking        nothing    by     his

complaint.

       It is further ORDERED that costs are taxed against

plaintiff Charles May, for which execution may issue.

       The clerk of the court is DIRECTED to enter this
   Case 2:19-cv-00173-MHT-JTA Document 27 Filed 04/15/21 Page 2 of 2




document   on   the    civil      docket   as   a    final    judgment

pursuant   to   Rule   58    of   the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 15th day of April, 2021.


                              /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE




                                   2
